Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 21 SUBSIDIARIES The following are lists of consolidated subsidiaries of First Horizon National Corporation (FHNC) and of First Tennessee Bank National Association (FTBNA), information concerning a consolidated entity not controlled by FHNC, and information concerning certain unconsolidated entities, all at December 31, 2006. Each consolidated entity is 100% owned by its immediate parent, except as described below in note (2) to the FHNC table and notes (1) and (3) to the FTBNA table, and all are included in the Consolidated Financial Statements. Direct Consolidated Entities of FHNC : Type of Jurisdiction of Ownership Incorporation/ Entity by FHNC Organization First Tennessee Bank National Association (1) Direct United States Hickory Capital Corporation Direct Tennessee Highland Capital Management Corp. Direct Tennessee Martin & Company, Inc. Direct Tennessee Mountain Financial Company* Direct Tennessee Norlen Life Insurance Company Direct Arizona WTB Capital Trust (2) Direct Delaware * Inactive at December 31, 2006. (1) At December 31, 2006, 300,000 shares of non-voting preferred stock issued by this subsidiary are outstanding and are not owned by FHNC. That preferred stock has an aggregate liquidation preference amount of $300,000,000 and is not participating with the common stock in the event of liquidation. Divisions of this subsidiary do business in certain jurisdictions under the following names: First Express, First Horizon, First Horizon Bank, First Horizon Equity Lending, Peoples Bank, FTN Financial Capital Markets, Gulf Pacific Mortgage, First Horizon Money Center, and First Tennessee Advisory Services. (2) This consolidated entity is a Delaware statutory business trust. FHNC owns all of the preferred (nonvoting) interests in the trust, but none of the common (voting) interests. The preferred interests represent approximately 97% of the total interests measured by stated liquidation amounts. Consolidated Subsidiaries of FTBNA : Type of Jurisdiction of Ownership Incorporation/ Subsidiary of FTBNA by FTBNA Organization Check Consultants, Incorporated* Direct Tennessee Community Money Center, Inc.* Direct Tennessee First Express Remittance Processing, Inc. Direct Tennessee First Horizon ABS Trust 2006  HE1 (1) Direct Delaware First Horizon ABS Trust 2006  HE2 (1) Direct Delaware First Horizon Insurance Services, Inc. Direct Tennessee First Horizon Mint Distribution, Inc. Direct Tennessee First Horizon Money Center, Inc.* Direct Tennessee First Horizon Msaver, Inc. Direct Tennessee Hickory Venture Capital Corporation Direct Alabama JPO, Inc. Direct Tennessee JV Mortgage Solutions LLC (1) Direct Delaware FHMSH, Inc. (4) Direct Delaware FT Mortgage Holding Corporation (4) Direct Delaware Federal Flood Certification Corporation Indirect Texas FT Reinsurance Company Indirect South Carolina FT Real Estate Information Mortgage Solutions Holdings, Inc. Indirect Delaware FT Real Estate Information Mortgage Solutions, Inc. Indirect Delaware Total Mortgage Solutions, LP (1) Indirect Delaware First Horizon Home Loan Corporation (2) (4) Indirect Kansas First Horizon Asset Securities, Inc. Indirect Delaware First Tennessee Mortgage Services, Inc. Indirect Tennessee FHREC, Inc. Indirect Delaware FHRIV, LLC Indirect Delaware FHR Holding, Inc. Indirect Delaware FHRV, LLC Indirect Delaware FHRVI, LLC Indirect Delaware First Horizon Merchant Services, Inc. Indirect Tennessee FHEL, Inc. Indirect Delaware FHTOF, Inc. Indirect Delaware First Horizon Mortgage Loan Corporation Indirect Delaware FT Real Estate Securities Company, Inc. Indirect Arkansas FHRIII, LLC Indirect Delaware FHTRS, Inc. Indirect Delaware FH-FF Mortgage Services, L.P. (3) Indirect Delaware First Tennessee ABS, Inc.* Direct Delaware First Tennessee Brokerage, Inc. Direct Tennessee First Tennessee Equipment Finance Corporation Direct Tennessee First Tennessee Housing Corporation Direct Tennessee CC Community Development Holdings, Inc. Indirect Tennessee First Tennessee Insurance Services, Inc. Direct Tennessee First Tennessee Merchant Equipment, Inc.* Direct Tennessee FT Building, LLC Direct Tennessee FT Insurance Corporation Direct Alabama FTN Financial Capital Assets Corporation Direct Tennessee FTN Financial Securities Corp. Direct Tennessee FTN Financial Securitization Corporation Direct Delaware FTN Investment Corp. Direct Delaware FTN Midwest Securities Corp. Direct Delaware FTN Midwest Asset Management Corp. Indirect Delaware FTN Premium Services, Inc. Direct Tennessee FTN Ramp, LLC* Direct Delaware Synaxis Group, Inc. Direct Delaware SFSR, Inc.* Indirect Tennessee 2 Employers Risk Services, Inc.* Indirect Kentucky Merritt & McKenzie, Inc. Indirect Georgia Polk & Sullivan Group, Inc. Indirect Tennessee Synaxis Insurance Services, Inc. Indirect Tennessee Synaxis Risk Services, Inc. Indirect Tennessee Van Meter Insurance, Inc.* Indirect Kentucky * Inactive at December 31, 2006. (1) The following consolidated subsidiaries are not wholly-owned directly or indirectly by FHNC: JV Mortgage Solutions, LLC First Tennessee Bank National Association owns 50%. Total Mortgage Solutions, LP FT Real Estate Information Mortgage Solutions, Inc. owns 49.5% and JV Mortgage Solutions, LLC owns 1%. First Horizon ABS Trust 2006-HE1 and First Horizon ABS Trust 2006-HE2 are trusts to which FTBNA transferred certain assets. Those trusts have issued debt securities secured by those assets. FTBNA retains certain rights as transferor. (2) Divisions of this subsidiary do business in certain jurisdictions under the following names: First Horizon Home Loans, First Tennessee Home Loans, and First Horizon Lending Center. (3) The following subsidiaries are not wholly-owned by their immediate parent: FH-FF Mortgage Services, L.P. FHTRS, Inc. owns a 99% limited partnership interest and First Tennessee Mortgage Services, Inc. owns a 1% general partnership interest. (4) After December 31, 2006, applications were filed with the Federal Deposit Insurance Corporation and Office of the Comptroller of the Currency seeking approval of a corporate reorganization where the following subsidiaries would be consolidated into FTBNA: FHMSH, Inc.; FT Mortgage Holding Corporation; and First Horizon Home Loan Corporation. At the time of the filing of this Exhibit, those applications are pending. Selected Unconsolidated Entities : FHNC owns 100% of the common securities of the following unconsolidated entities: First Tennessee Capital I, a Delaware business trust First Tennessee Capital II, a Delaware business trust 3
